Citation Nr: 1110658	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-33 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to an initial compensable rating for candidiasis.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2008 and in November 2008of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection for a bilateral hearing loss disability, tinnitus, and diabetes mellitus are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Candidiasis covers 0.5 percent of the entire body, and 0 percent of exposed areas has not been treated by intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period, and scarring, or characteristics of disfigurement were not evident.


CONCLUSION OF LAW

The criteria for an initial compensable rating for candidiasis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code7806 (2009).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  


The RO provided pre-adjudication VCAA notice by letter, dated in June 2008.  The notice included the type of evidence needed to substantiate the underlying claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for candidiasis.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).









As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, records from private medical caregivers, and afforded the Veteran a VA examination in November 2008.

VA has conducted medical examination in an effort to substantiate the claim.  As the VA examination was based on medical history and a physical examination, which describes the present disability in sufficient detail, the Board may rely on the examination in making a fully informed decision on the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 







REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

In a rating decision in November 20008, the RO granted service connection and assigned a noncompensable rating for the disability under Diagnostic Code 7806.  

The Veteran has identified numerous private health care providers and the RO has obtained the records, which relate mostly to treatment of diabetes or tinnitus or hearing loss.  None of the records refer to any treatment or complaint of symptoms of candidiasis since the effective date of service connection for the disability.

In November 2008, the Veteran underwent a VA examination.  The Veteran complained of a recurrent, intermittent groin rash, which had not spread to any other part of the body.  The Veteran used a cream and if he did not use it, the rash returned every three to four days.  He has not had any other treatment, including systemic therapy such as corticosteroids or other immunosuppressive drugs.

The Veteran had a flare that started the day before the examination.  There was a rash, which measured 7 cm in length and 2 cm in width (14 sq. cm) and represented 0.5 percent of the entire body surface.  The examiner did not record any observing lesions in any other area of the Veteran's body, including any exposed area. 

In his notice of disagreement, the Veteran stated that candidiasis had spread to two spots under his chin, behind his left ear, and in the palm of his left hand.  









General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Criteria

Under Diagnostic Code 7806, the criteria for a 10 percent rating require a skin condition that covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of the exposed area affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

It is permissible to rate a disability under a closely related disease. 38 C.F.R. § 4.20.  Thus, candidiasis rated under Diagnostic Code 7806 can be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Diagnostic Codes 7800 to 7805 were amended effective October 23, 2008, but as the Veteran's claim was received in May 2008, which is prior to October 23, 2008, the older criteria apply.  The Veteran may request a review under the new criteria.

Under Diagnostic Code 7800, a skin condition with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at the widest part; the surface contour of a scar is elevated or depressed on palpation; a scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Compensable ratings for scars affecting locations other than the head, face, or neck are scars that: are deep or limit motion and affect an area exceeding 39 sq. cm. (Diagnostic Code 7801); are superficial, do not limit motion, and affect an area of at least 929 square cm. (Diagnostic Code 7802); are superficial and unstable (Diagnostic Code 7803); and are superficial and painful on examination (Diagnostic Code 7804).  The criteria indicate that a deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one with frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7803.



Analysis

Under Diagnostic Code 7806, a 10 percent disability rating requires that at least 5 percent, but less than 20 percent, of the entire body or of the exposed areas of the body be affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are used.

On VA examination in November 2008, the examiner determined that 0 percent of the visible area was affected and 0.5 percent of the total body surface area was affected.  Based on the above evidence, the Veteran has been using topical creams to treat his candidiasis, but systemic therapy or other immunosuppressive drugs have not been used.  There were no systemic or nervous manifestations, scarring or a characteristic of disfigurement.

Based on the evidence of record, the criteria for an initial compensable rating under Diagnostic Code 7806 have not been met.  As the evidence does not show scars, the Board can not rate it alternatively under disfigurement of the head, face or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805).  Thus, the Board has considered the application of other diagnostic codes in order to afford the Veteran a higher rating but does not find any raised by the medical evidence.  

The Board acknowledges the Veteran stated that candidiasis has spread to two spots under his chin, behind his left ear, and in the palm of his left hand.  He can testify that he has symptoms or lesions affecting those areas.  Further, to the extent he is contending the candidiasis is worse than reported, he is also competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While a veteran is competent to testify as to observable symptoms, such as lesions he can see, his opinion as to the cause of the symptom simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Instead, competent medical evidence is required.


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion. 38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified through specialized education, training, and experience to offer a medical diagnosis or an opinion on medical causation.  He is not competent, therefore, to testify that the symptoms of lesions on his hands and face resulting from candidiasis.  The Board notes that the Veteran has suffered from other skin disorders diagnosed by his medical providers such as his health care providers treating his diabetes noting that in May 2006, the Veteran had a basal cell carcinoma removed from his nose and had also been treated for actinic keratosis.

Furthermore, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Here, the examiner stated the rash stays in the same area and has not progressed to any other area of the skin.  Furthermore, as part of the physical examination, the examiner determined that the candidiasis infection covered 0.5 percent of the total body surface, that is, a portion of the groin area, and zero percent of the exposed surface.  Stated another way, the Board finds that no lesions attributable to candidiasis were found in the visible areas such as the chin, left hand, or the left ear.

As the assigned noncompensable evaluation reflects the actual degree of impairment shown since the date of the grant of service connection for the Veteran's candidiasis, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a compensable rating for candidiasis, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.





Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the  current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for candidiasis is denied.






REMAND

The Veteran seeks service connection for a bilateral hearing loss disability and for tinnitus.  The RO afforded the Veteran a VA examination in February 2008, and the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus was related to service as VA testing and private testing had similar results and the current hearing loss occurred subsequent to service.  The Board notes that while the private tests are in the claims file, no interpretation has been provided to the Board.  As to tinnitus, the examiner noted this condition began in 1987 and therefore is not likely the result of service.

Subsequent thereto, the Veteran explained that his military noise exposure occurred in Vietnam with frequent and sometimes sustained mortar fire as well as the noise of helicopters.  It is unclear whether this information was reported to the VA audiologist.  

A private audiologist in July 2008 concluded that the Veteran's hearing loss and tinnitus were attributable to the mortar and helicopter noise exposure, basing the opinion on the service treatment records and that following service, the Veteran worked in marketing and management with no recreational noise exposure.

The medical evidence demonstrates that while the Veteran had bilateral hearing loss, including the use of hearing aids since 1999, and recurrent intermittent tinnitus, the Veteran experienced a sudden change in symptoms in September 2007, that is, a sudden increase in tinnitus, from a ringing to a constant roar, and a decrease in hearing in his right ear such that he has asymmetrical hearing loss.  Neither the VA examiner nor the private audiologist has explained the significance of this aspect of the Veteran's hearing loss and tinnitus.






The Veteran has also filed a service connection claim for diabetes.  The Veteran served in Vietnam from February 1967 to February 1968.  Diabetes mellitus, type II (also known as Type 2 diabetes mellitus), is a disease subject to presumptive service connection for a Veteran, who was exposed to herbicides, including Agent Orange, in the Republic of Vietnam.  38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran filed a claim for service connection for diabetes mellitus, type I, there is a question as to whether he suffers from diabetes mellitus, type I or type II.  Regardless of the type of diabetes mellitus, the Veteran may be granted service connection when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an audiological examination to determine whether the Veteran has a hearing loss disability under 38 C.F.R. § 3.385 or tinnitus or both and, if so, whether it is at least as likely as not that current hearing loss disability or tinnitus or both are related to the Veteran's noise exposure in service, including exposure to helicopters and mortar fire.

The VA examiner is asked to comment on the change of symptoms that began in September 2007, that is, an increase in tinnitus and decreased hearing in the right ear while the left ear has apparently remained unaffected.

The VA examiner is asked to comment on the clinical significance of the Veteran undergoing ABR testing in April 1996.





In formulating the opinion, the VA examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

The examiner is also asked to consider that the Veteran is competent to describe noise exposure and symptoms of tinnitus in Vietnam and since service.  A lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  

If, however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The claims folder should be made available to the examiner for review.

2.  Afford the Veteran a VA examination to determine whether the Veteran has diabetes mellitus, type I, or diabetes mellitus, type II.  If Type I, the examiner should determine whether it is at least as likely as not that the current diabetes is related to service.



In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

If, however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation or cannot be determined because there are multiple potential causes, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The claims folder should be made available to the examiner for review.

3.  After the requested development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative, a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


